     Case 1:19-cv-01188-DAD-BAM Document 35 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8   REGINA SCHINDLER, an individual,                  Case No. 1:19-cv-01188-DAD-BAM
     DUWAYNE C., a minor, by and through
 9   his guardian ad litem REGINA                      ORDER REGARDING JOINT STIPULATION
     SCHINDLER,                                        TO DISMISS REGINA SCHINDLER AS AN
10                                                     INDIVIDUAL PLAINTIFF
                        Plaintiffs,
11                                                     (Doc. No. 34)
            v.
12
     MERCED CITY SCHOOL DISTRICT,
13   operating as CHARLES WRIGHT
     ELEMENTARY SCHOOL; OLIVIA
14   ZARATE, an individual employee; KEN
     COOPER, an individual employee;
15   VERONICA VILLA, an individual
     employee; BRIAN MEISENHEIMER, an
16   individual employee; DOUG COLLINS,
     and DOES 1 through 50, inclusive,
17
                        Defendants.
18

19
            On September 1, 2020, Plaintiff Regina Schindler and Defendants Merced City School
20
     District, operating as Charles Wright Elementary School, Olivia Zarate, Ken Cooper, Veronica
21
     Villa, Brian Meisenheimer and Doug Collins filed a stipulation for voluntary dismissal of
22
     Plaintiff Regina Schindler’s individual claims against all defendants in this action with prejudice
23
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).1 (Doc. No. 34.) The stipulation is
24
     signed by counsel for Plaintiffs Regina Schindler and Duwayne C., counsel for Defendants
25
     Merced City School District, operating as Charles Wright Elementary School, Ken Cooper,
26
27
     1
            The parties cite Federal Rule of Civil Procedure “41(a)(ii),” which the Court construes as
28   Rule 41(a)(1)(A)(ii), which is the only equivalent provision of Rule 41.
                                                      1
     Case 1:19-cv-01188-DAD-BAM Document 35 Filed 09/08/20 Page 2 of 2

 1   Veronica Villa, Brian Meisenheimer and Doug Collins, and counsel for Defendant Olivia Zarate.

 2   The stipulation indicates that Plaintiff Regina Schindler’s individual action against all defendants

 3   should be dismissed with prejudice as to all claims, causes of action, and parties, and each party

 4   shall bear that party’s attorney’s fees and costs. (Id. at 1.) The stipulation also provides that

 5   notwithstanding the dismissal of her individual claims, Plaintiff Regina Schindler will continue to

 6   serve as Guardian Ad Litem2 for Plaintiff Duwayne C., whose claims and causes of action are not

 7   affected by the stipulation. (Id.)

 8          In relevant part, Rule 41(a)(1)(A)(ii) provides that a plaintiff may dismiss an action

 9   without a court order by filing a stipulation of dismissal signed by all parties who have appeared.

10   Upon the entry of such a stipulation, dismissal is effective automatically and does not require

11   judicial approval. See Commercial Space Mgmt Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir.

12   1999); Porter v. Spencer, No. 1:07-CV-0825 AWI SMS, 2018 WL 6198468, at *1 (E.D. Cal.

13   Aug. 13, 2018) (acknowledging dismissal under 41(a)(1)(A)(ii) is “self-executing”).

14          Accordingly, in light of the stipulated dismissal, Plaintiff Regina Schindler’s individual

15   claims against all defendants have been terminated by operation of law without further order from

16   the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Notwithstanding the dismissal of her claims, Regina

17   Schindler shall continue to serve as Guardian Ad Litem for Plaintiff DUWAYNE C. The Clerk

18   of the Court is directed to update the docket.

19
     IT IS SO ORDERED.
20
21       Dated:    September 4, 2020                            /s/ Barbara   A. McAuliffe               _
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27
     2
            Prior to removal of the action to this Court, the state superior court appointed Regina
28   Schindler as Guardian Ad Litem for Plaintiff Duwayne C. (Doc. No. 1 at 59-60.)
                                                      2
